Title: To Thomas Jefferson from John Adams, 16 September 1785
From: Adams, John
To: Jefferson, Thomas



Dear [Sir]
Grosvenor Square Septr. 16. 1785

At the desire of the Baron De Poellnitz, I do myself the Honour to introduce him to you. This Nobleman you know married a Daughter of the Earl of Bute once the Wife of Earl Piercy. They have lived some time in New York. He goes to France to meet his Lady who arrived there sometime since.
Coll. Franks will leave Us tomorrow. There are abroad so many infamous Fictions concerning the Captures made by the Algeriens, that I still hope the Report of their Advertizing American Vessells and Cargoes for sale, is without a better foundation. With great Esteem Your Friend and Servant,

John Adams

